 

Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 4

AMENDMENT NO. 4 dated as of November 9, 2010 (“Amendment No. 4”) to the Credit
Agreement dated as of February 9, 2010 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Spansion LLC, a
Delaware limited liability company (the “Borrower”), Spansion Inc., a Delaware
corporation (“Holdings”), Spansion Technology LLC, a Delaware limited liability
company (“Spansion Technology” and together with Holdings, the “Guarantors”),
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), Barclays Bank PLC, as Administrative Agent
(“Administrative Agent”), Collateral Agent (“Collateral Agent”) and
Documentation Agent, Barclays Capital, as Joint Lead Arranger and Joint Book
Runner, and Morgan Stanley Senior Funding, Inc., as Joint Lead Arranger, Joint
Book Runner and Syndication Agent and Amendment No. 1 to the Pledge and Security
Agreement dated as of May 10, 2010 (as amended, supplemented or otherwise
modified from time to time, the “Pledge and Security Agreement”) among Holdings,
Spansion Technology, the Borrower, certain of their subsidiaries party thereto,
and Collateral Agent.

The Borrower, the Guarantors, the Lenders party hereto and the Administrative
Agent wish to amend, in certain respects, the Credit Agreement and the Pledge
and Security Agreement and accordingly the parties hereto hereby agree as
follows:

Section 1. Definitions. Capitalized terms used in this Amendment No. 4 and not
otherwise defined are used herein as defined in the Credit Agreement (as amended
hereby).

Section 2. Amendments to the Credit Agreement. Effective as of the Amendment
No. 4 Effective Date (as defined in Section 7 hereof), the Credit Agreement
shall be amended as follows:

2.01. Definitions, etc.

A. References in the Credit Agreement (including references to the Credit
Agreement as amended hereby) to “this Agreement” (and indirect references such
as “hereunder,” “hereby,” “herein,” and “hereof”) shall be deemed to be
references to the Credit Agreement as amended hereby.

B. Section 1.01 of the Credit Agreement is hereby amended by amending the
following definitions (to the extent already included in said Section 1.01) and
inserting the following definitions in the appropriate alphabetical location (to
the extent not already included in said Section 1.01):

“Amendment No. 4” means Amendment No. 4 to this Agreement dated as of
November 9, 2010.



--------------------------------------------------------------------------------

 

“Amendment No. 4 Effective Date” means the date as of which Amendment No. 4
shall become effective pursuant to Section 7 thereof.

“Applicable Rate” means 3.75% per annum for any Base Rate Loan and 4.75% per
annum for any Eurodollar Rate Loan; provided that (x) subject to clause (y), if
and when the Borrower has been assigned a Debt Rating of at least “B2” by
Moody’s and “B” by S&P (in each case with a stable or better outlook), the
Applicable Margin shall be decreased to 3.50% per annum for any Base Rate Loan
and 4.50% per annum for any Eurodollar Rate Loan, and (y) if and when the
Borrower has been assigned a Debt Rating of “B1” by Moody’s and “B+” by S&P (in
each case with a stable or better outlook), the Applicable Margin shall be
decreased to 3.25% per annum for any Base Rate Loan and 4.25% per annum for any
Eurodollar Rate Loan.

“Available Amount” means the sum of the aggregate cumulative amount, not less
than zero, of (a) Excess Cash Flow for all full fiscal years ending after the
Amendment No. 4 Effective Date that is not required to be applied to the
prepayment of the Loans pursuant to Section 2.03(b)(i), plus (b) the Net Cash
Proceeds received after the Amendment No. 4 Effective Date from the issuance and
sale of Equity Interests (other than Disqualified Capital Stock) or the fair
market value of any assets or property contributed to the Borrower, minus
(c) the sum of the aggregate amount of (i) Investments made after the Amendment
No. 4 Effective Date using the Available Amount pursuant to Section 7.03(k)(ii)
and (ii) Restricted Payments made after the Amendment No. 4 Effective Date using
the Available Amount pursuant to Section 7.06(l)(ii).

“Base Rate” means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Rate in effect on
such day plus  1/2 of 1%. For purposes hereof: “Prime Rate” shall mean the prime
lending rate as set forth on the Reuters Screen RTRTSY1 Page (or such other
comparable publicly available page as may, in the reasonable opinion of the
Administrative Agent after notice to the Borrower, replace such page for the
purpose of displaying such rate if such rate no longer appears on the Reuters
Screen RTRTSY1 Page), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually available. Any change in the Base Rate due to a change in the Prime
Rate or the Federal Funds Rate shall be effective as of the opening of business
on the effective day of such change in the Prime Rate or the Federal Funds Rate,
respectively. Notwithstanding the foregoing, if the rate described in the
preceding sentence would be less than 2.75%, then the “Base Rate” will be deemed
to be 2.75%.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

(a) readily marketable obligations issued or directly and fully and
unconditionally guaranteed or insured as to interest and principal by the United
States of America or any agency or instrumentality thereof having maturities of
not more than 360 days from the date of acquisition thereof; provided, that the
full faith and credit of the United States of America is pledged in support
thereof;

 

2



--------------------------------------------------------------------------------

 

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the Laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the Laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, and (ii) has combined capital and surplus of at least $500,000,000, in
each case with maturities of not more than 180 days from the date of acquisition
thereof;

(c) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a) and (b) of this
definition;

(d) repurchase obligations with a term of not more than 30 days for underlying
securities of the type described in clauses (a) and (b) above entered into with
any financial institution meeting the qualifications specified in clause (b)(ii)
above;

(e) United States Dollars or euros;

(f) any money market fund at least ninety-five percent (95%) of the assets of
which are invested continuously in the types of investments referred to in
clauses (a) through (e) above; and

(g) in case of a foreign Subsidiary, substantially similar investments to those
referred in clauses (a) through (f) above, of comparable credit quality (taking
into account the jurisdictions where such foreign Subsidiary is in business),
denominated in the currency of any jurisdiction in which such Person conducts
business.

“Consolidated Total Assets” of any Person as of any date means the consolidated
total assets of such Person and its subsidiaries prepared as of such date in
accordance with GAAP.

“Eurodollar Rate” means with respect to each day during each Interest Period,
the rate per annum determined on the basis of the rate for deposits in Dollars
for a period equal to such Interest Period commencing on the first day of such
Interest Period appearing on Reuters Page LIBOR01 as of 11:00 A.M., London time,
two Business Days prior to the beginning of such Interest Period. In the event
that such rate does not appear on Reuters Page LIBOR01 (or otherwise on the
Reuters screen), the “Eurodollar Rate” for purposes of this definition shall be
determined by reference to such other comparable publicly available service for
displaying LIBOR rates as may be reasonably selected by the Administrative
Agent. Notwithstanding the foregoing, if the rate described in the preceding
sentence would be less than 1.75%, then the “Eurodollar Rate” will be deemed to
be 1.75%.

“Extraordinary Receipts” means any Net Cash Proceeds received by or paid to or
for the account of Holdings or any of it Subsidiaries not in the ordinary course
of business; provided, that the following shall not constitute Extraordinary
Receipts: (i) proceeds from Dispositions of property by any Loan Party and
(ii) proceeds received by any Loan Party as a result of the exercise of the Put
Option.

 

3



--------------------------------------------------------------------------------

 

“Japanese Restructuring” means changing the Japanese Receivables Subsidiary from
a Japanese Subsidiary of the Borrower to a new Domestic Subsidiary of the
Borrower and the use of a new Subsidiary for materials procurement purposes and
the transactions related to the foregoing.

“Japanese Receivables Credit Facility” means a credit facility entered into by
the Japanese Receivables Subsidiary; provided, that such facility (i) shall not
be secured (except that such facility may be secured by receivables and the
proceeds thereof of the Japanese Receivables Subsidiary or may have a negative
pledge on such receivables), (ii) shall not exceed $50,000,000 in the aggregate
at any one time outstanding, (iii) shall not have any obligors other than the
Japanese Receivables Subsidiary and (iv) shall have terms that are otherwise
customary for facilities of such type.

“Japanese Receivables Subsidiary” means the Subsidiary of the Borrower at any
time holding all or substantially all of the accounts receivable owed by
Japanese customers of the Borrower and its Subsidiaries.

“Repricing Transaction” means (a) the incurrence by any Loan Party of any
Indebtedness, (i) having an effective interest rate margin or weighted average
yield (to be determined by the Administrative Agent consistent with generally
accepted financial practice, after giving effect to, among other factors,
interest rate margins, upfront or similar fees, original issue discount or
Eurodollar Rate or Base Rate floors shared with all lenders or holders thereof,
but excluding the effect of any arrangement, structuring, syndication or other
fees payable in connection therewith that are for the account of the arrangers
or underwriters or any fluctuations in the Eurodollar Rate or the Base Rate)
that is less than the Applicable Rate for, or weighted average yield (to be
determined by the Administrative Agent on the same basis) of, the Loans and
(ii) the proceeds of which are used to repay, in whole or in part, principal of
outstanding Loans and (b) any amendment, waiver or other modification to this
Agreement which would have the effect of reducing the Applicable Rate.

“Senior Notes” means the 7.875% Senior Notes due 2017 issued under the Senior
Notes Indenture.

“Senior Notes Indenture” means that certain Indenture entered into by the
Borrower in connection with the issuance of the Senior Notes, together with all
instruments and other agreements entered into by the Borrower in connection
therewith.

C. Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Spansion Nihon Credit Facility”.

 

4



--------------------------------------------------------------------------------

 

2.02. Optional Prepayments. Section 2.03(a)(i) of the Credit Agreement shall be
amended in its entirety to read as follows:

“(i) at any time prior to the first anniversary of the Amendment No. 4 Effective
Date; provided, that if the Borrower (x) makes any prepayment of Loans in
connection with any Repricing Transaction or (y) effects any amendment of this
Agreement resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each Lender, (I) in the case of
clause (x), a prepayment premium of 1% of the amount of the Loans being prepaid
(plus all accrued and unpaid interest and breakage costs, if any, payable
pursuant to Section 3.05) and (II) in the case of clause (y), a payment equal to
1% of the aggregate amount of the Loans outstanding immediately prior to such
amendment”.

2.03. Mandatory Prepayments. Section 2.03(b) of the Credit Agreement shall be
amended as follows:

A. Clause (i) thereof shall be amended by replacing each reference to “1.5 to
1.0” therein with “2.5 to 1.0”.

B. Clause (ii) thereof shall be amended in its entirety to read as follows:

“(ii) Dispositions and Extraordinary Receipts. If any Loan Party or any of its
Subsidiaries, after Emergence, (i) Disposes of any property (other than any
Disposition of any property permitted by Section 7.05(b), (c), (d), (e), (f) or
(h) (but solely with respect to Dispositions of IP Rights and Dispositions of
probe cards and other assets to partners, suppliers or subcontractors in
connection with the provision of services or products to the Borrower or its
Subsidiaries in the ordinary course of business in the case of Section 7.05(h))
in a single or series of related transactions which results in the realization
by such Person of Net Cash Proceeds in excess of $5,000,000 per fiscal year or
(ii) receives Extraordinary Receipts in excess of $5,000,000 per fiscal year,
the Borrower shall prepay an aggregate principal amount of Loans equal to
(x) 100% of such Net Cash Proceeds or (y) (1) 75% of such Extraordinary Receipts
if the Consolidated Leverage Ratio as of the most recent Measurement Period at
the time of receipt of such proceeds was greater than 2.75 to 1.00, (2) 50% of
such Extraordinary Receipts if the Consolidated Leverage Ratio as of the most
recent Measurement Period at the time of receipt of such proceeds was less than
or equal to 2.75 to 1.00 and greater than 2.25 to 1.00, (3) 25% of such
Extraordinary Receipts if the Consolidated Leverage Ratio as of the most recent
Measurement Period at the time of receipt of such proceeds was less than or
equal to 2.25 to 1.00 and greater than 1.75 to 1.00 and (4) 0% of such
Extraordinary Receipts if the Consolidated Leverage Ratio as of the most recent
Measurement Period at the time of receipt of such proceeds was less than or
equal to 1.75 to 1.00, as the case may be, in each case above such threshold
amounts promptly following receipt thereof by such Person (such prepayments to
be applied as set forth in clause (vii) below); provided, however, that, with
respect to any Net Cash Proceeds realized under a Disposition or Extraordinary
Receipts described in this Section 2.03(b)(ii), at the election of the Borrower
(as notified by the Borrower to the Administrative Agent on or prior to the date
of such Disposition or promptly (but in no event no later than ten Business
Days) following receipt of such Extraordinary Receipt), and so long as no
Default shall have occurred and be continuing, such Loan Party or such
Subsidiary may reinvest all or any portion of such Net Cash Proceeds or
Extraordinary Receipts, as the case may be, in operating assets so long as
(i) within 270 days after the receipt of such Net Cash Proceeds or Extraordinary
Receipts, as the case may be, such purchase shall have been consummated or
(ii) within 270 days after the receipt of such Net Cash Proceeds or
Extraordinary Receipts such Loan Party has entered into a binding

 

5



--------------------------------------------------------------------------------

commitment to consummate such purchase and within 365 days after the receipt of
such Net Cash Proceeds or Extraordinary Receipts, such purchase shall have been
consummated, (in each case as certified by the Borrower in writing to the
Administrative Agent); and provided, further, that any Net Cash Proceeds or
Extraordinary Receipts not so reinvested shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.03(b)(ii).”

C. Clauses (iii) and (vi) thereof shall be deleted in their entirety and in each
case replaced with “[Reserved].”

D. Clause (iv) thereof shall be amended by replacing each reference to
(i) “Spansion Nihon Limited” therein with “Japanese Receivables Subsidiary” and
(ii) “Spansion Nihon Credit Facility” therein with “Japanese Receivables Credit
Facility”.

2.04. Hedging Arrangements. Section 6.18 of the Credit Agreement shall be
deleted in its entirety and replaced with “[Reserved].”

2.05. Indebtedness. Section 7.02 of the Credit Agreement shall be amended as
follows:

A. Clause (j) thereof shall be amended in its entirety to read as follows:

“(j) subject to the provisions of Section 2.03(b)(iv), Indebtedness incurred by
the Japanese Receivables Subsidiary pursuant to a Japanese Receivables Credit
Facility;”

B. (i) Clause (l) thereof shall be amended by deleting the word “and” appearing
at the end thereof; (ii) clause (m) thereof shall be amended by replacing the
period at the end thereof with a semi-colon followed by the word “and”; and
(iii) clauses (n) and (o) shall be inserted, immediately following such clause
(m), to read as follows:

“(n) Indebtedness under the Senior Notes in an aggregate principal amount of up
to $200,000,000 and any refinancings, refundings, renewals or extensions thereof
or amendments thereto; provided, that (i) the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal, extension or
amendment except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing, (ii) the direct or any contingent obligor with respect thereto is
not changed as a result of or in connection with such refinancing, refunding,
renewal, extension or amendment, (iii) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewal or extension or amendment of such Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed, extended or amended and (iv) the interest rate
applicable to any such refinanced, refunded, renewed, extended or amended
Indebtedness does not exceed the then applicable market interest rate; and

 

6



--------------------------------------------------------------------------------

 

(o) Indebtedness of the Borrower or any Subsidiary not otherwise permitted under
this Section 7.02 to the extent that immediately before and immediately after
giving pro forma effect to any such Indebtedness, (i) no Default shall have
occurred and be continuing and (ii) Holdings and its Subsidiaries shall be in
pro forma compliance with all of the covenants set forth in Section 7.11, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such Indebtedness had been incurred as of the
first day of the fiscal period covered thereby.”

2.06. Investments. Section 7.03 of the Credit Agreement shall be amended as
follows:

A. Clause (c)(iv) thereof shall be amended by replacing the reference to
“$25,000,000” therein with “$40,000,000”.

B. Clause (h)(iv) thereof shall be deleted in its entirety and replaced with
“[Reserved];”.

C. Clause (i) thereof shall be amended by deleting the word “and” appearing at
the end thereof; (ii) clause (j) thereof shall be amended by replacing the
period at the end thereof with a semi-colon followed by the word “and”; and
(iii) clause (k) shall be inserted, immediately following such clause (j), to
read as follows:

“(k) Investments not otherwise permitted under this Section 7.03 not to exceed
(i) $25,000,000 at any time outstanding, plus (ii) so long as no Default shall
have occurred and be continuing at the time thereof or would result therefrom,
additional Investments up to the Available Amount.”

2.07. Dispositions. Section 7.05(h) of the Credit Agreement shall be amended in
its entirety to read as follows:

“(h) Dispositions of assets (other than accounts receivable) by the Borrower and
its Subsidiaries not otherwise permitted under this Section 7.05; provided, that
(x) IP Rights Dispositions shall not exceed $250,000,000 in the aggregate,
(y) Dispositions other than IP Rights Dispositions and Dispositions covered by
clause (z) below shall not exceed the greater of $100,000,000 and 10% of
Consolidated Total Assets of the Borrower and (z) Dispositions of probe cards
and other assets to partners, suppliers or subcontractors in connection with the
provision of services or products to the Borrower or its Subsidiaries in the
ordinary course of business shall be permitted in an aggregate amount not to
exceed $10,000,000 at any time; provided, further, that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition and
(ii) in the case of Dispositions pursuant to clause (y), at least 75% of the
purchase price for such asset shall be paid to the Borrower or such Subsidiary
solely in cash.”

 

7



--------------------------------------------------------------------------------

 

2.08. Restricted Payments. Section 7.06 of the Credit Agreement shall be amended
as follows: (i) clause (k) thereof shall be amended by deleting the word “and”
appearing at the end thereof; (ii) clause (l) thereof shall be amended by
replacing the period at the end thereof with a semi-colon followed by the word
“and”; and (iii) clause (m) shall be inserted, immediately following such clause
(l), to read as follows:

“(m) Restricted Payments by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.06 not to exceed (i) $25,000,000, plus (ii) so
long as no Default shall have occurred and be continuing at the time thereof or
would result therefrom, additional Restricted Payments up to the Available
Amount.”

2.09. Transactions with Affiliates. The second sentence of Section 7.08 of the
Credit Agreement shall be amended as follows: (i) clause (a) thereof shall be
amended by replacing the word “and” at the end thereof with a semi-colon;
(ii) clause (b) thereof shall be amended by replacing the period at the end
thereof with a semi-colon followed by the word “and”; and (iii) a clause
(c) shall be inserted, immediately following such clause (b), to read as
follows:

“(c) the Borrower and its Subsidiaries may consummate the Japanese
Restructuring.”

2.10. Burdensome Agreements. Section 7.09(a)(iii) of the Credit Agreement shall
be amended by inserting “or Section 7.02(j)” immediately following the reference
to “Section 7.02(h)”.

2.11. Financial Covenants. Section 7.11 of the Credit Agreement shall be amended
in its entirety to read as follows:

“7.11 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of Holdings to be less than
3.50 to 1.0.

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio on the
last day of any fiscal quarter of Holdings to be greater than 3.00 to 1.0.”

2.12. Capital Expenditures. Section 7.12 of the Credit Agreement shall be
amended in its entirety to read as follows:

“7.12 Capital Expenditures. Make, become legally obligated to make or incur any
Capital Expenditure, except for Capital Expenditures in the ordinary course of
business not exceeding, in the aggregate for the Borrower and its Subsidiaries
$150,000,000 during each fiscal year; provided, that (a) any such amount, if not
so expended in the fiscal year for which it is permitted, may be carried over
for expenditure in the next succeeding fiscal year in an amount not to exceed
$40,000,000 in any fiscal year, (b) Capital Expenditures made pursuant to this
Section during any fiscal year shall be deemed made, first, in respect of
amounts permitted for such fiscal year as provided above and, second, in respect
of amounts carried over from the prior fiscal year pursuant to clause (a) above
and (c) Capital Expenditures funded with the Net Cash Proceeds of Dispositions
shall not be subject to the limitations of this Section 7.12 to the extent
reinvested in accordance with Section 2.03(b)(ii).”

 

8



--------------------------------------------------------------------------------

 

2.13. Replacement of Lenders. The first parenthetical in Section 11.13(b) of the
Credit Agreement shall be amended in its entirety to read as follows:

“(including any amounts under Section 3.01 or Section 3.05 or, in the case of
any such assignment resulting from a Lender that has failed to consent to a
proposed amendment or waiver that is a Repricing Transaction at any time prior
to the first anniversary of the Amendment No. 4 Effective Date, its ratable
portion of the prepayment premium set forth under Section 2.03(a)(i))”.

Section 3. Amendments to the Pledge and Security Agreement. Effective as of the
Amendment No. 4 Effective Date (as defined in Section 7 hereof), the Pledge and
Security Agreement shall be amended as follows:

3.01. Equipment and Inventory. Section 5.01(i) of the Pledge and Security
Agreement shall be amended by inserting the following at the end thereof:

“; provided, that Grantors may make transfers and other dispositions of
Collateral permitted under the Credit Agreement.”

Section 4. Consent. Effective as of the Amendment No. 4 Effective Date, the
Lenders party hereto agree that the Loan Parties may enter into an amendment to
and consent under the Revolving Credit Agreement that is comparable to this
Amendment No. 4.

Section 5. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and each of the Lenders that (a) the representations
and warranties set forth in Article V of the Credit Agreement and in each Loan
Document shall be true and correct in all material respects on and as of the
Amendment No. 4 Effective Date with the same effect as though made on and as of
such date except to the extent such representations and warranties expressly
relate to an earlier date, in which case they were true and correct in all
material respects as of such earlier date and (b) no Default or Event of Default
exists immediately prior to giving effect to this Amendment No. 4 and no Default
or Event of Default shall exist immediately after giving effect to this
Amendment No. 4.

Section 6. Confirmation of Loan Documents. Each of the Loan Parties party hereto
confirms and ratifies all of its respective obligations under the Credit
Agreement as amended hereby and the Loan Documents to which it is a party
(including its respective obligations as a Guarantor under the Guaranty) and the
Liens granted by it under the respective Loan Documents (as amended hereby).

Section 7. Conditions Precedent to Effectiveness. This Amendment No. 4 shall
become effective as of the date (the “Amendment No. 4 Effective Date”) on which
each of the following conditions precedent shall have been satisfied as
determined by the Administrative Agent in its sole reasonable discretion:

(a) Amendment No. 4. The Administrative Agent shall have received (i) one or
more counterparts of this Amendment No. 4 duly executed by the Borrower, the
Guarantors and each Lender and (ii) a certificate signed by a Responsible
Officer of the

 

9



--------------------------------------------------------------------------------

Borrower and each other Loan Party, as of the Amendment No. 4 Effective Date,
certifying (x) the truth of the representations and warranties contained in
Article V of the Credit Agreement or any other Loan Document in all material
respects on and as of the Amendment No. 4 Effective Date with the same effect as
though made on and as of such date except to the extent such representations and
warranties expressly relate to an earlier date, in which case they were true and
correct in all material respects as of such earlier date and (y) that there has
been no event or circumstance since December 27, 2009 that has or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect other than as a result of the Cases or as described in the
Disclosure Statement or in the Borrower’s filings with the SEC made prior to the
Closing Date.

(b) Senior Notes and Amendment Documents. The Administrative Agent shall have
received fully executed copies of the Senior Notes Indenture and the amendment
to and consent under the Revolving Credit Agreement in substantially final form
and substance reasonably satisfactory to the Administrative Agent.

(c) Prepayment of the Loans. The Borrower shall have made a voluntary prepayment
of the Loans in an aggregate principal amount equal to the net proceeds from the
issuance of Senior Notes (after fees and expenses) and at a price equal to 101%
of the principal amount of the Loans being prepaid (the “Prepayment”). The
Prepayment shall have been applied to the scheduled principal installments of
the Loans on a pro rata basis. For the avoidance of doubt, the Prepayment, as a
voluntary prepayment, is not subject to rejection by the Lenders pursuant to
Section 2.03(b)(vii) of the Credit Agreement.

(d) Fees. (1) Subject to this Amendment No. 4 being approved by each of the
Lenders, the Borrower shall have paid to the Administrative Agent for the
account of each Lender which shall have delivered (by facsimile or otherwise) an
executed signature page to this Amendment No. 4 on or prior to 5:00 p.m. New
York City time on November 2, 2010 an amendment fee equal to 0.50% of the
aggregate amount of the Commitment of such Lender outstanding as of the
Amendment No. 4 Effective Date after giving effect to the Prepayment (the
“Amendment Fee”) in immediately available funds; and

(2) the Agents and the Arrangers (including their respective Affiliates) shall
have received from the Borrower payment in immediately available funds of all
reasonable out-of-pocket costs and expenses of the Agents and Arrangers
(including reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent) accrued and outstanding on the Amendment No. 4 Effective
Date, including in connection with this Amendment No. 4, as required by
Section 11.04 of the Credit Agreement.

Section 8. Miscellaneous. Except as herein provided, the Credit Agreement and
the other Loan Documents shall remain unchanged and in full force and effect.
This Amendment No. 4 may be executed in any number of counterparts, all of which
taken together shall constitute one and the same agreement and any of the
parties hereto may execute this Amendment No. 4 by signing any such counterpart.
This Amendment No. 4 shall be governed by, and construed in accordance with, the
law of the State of New York.

 

10



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
duly executed as of the date first above written.

 

BORROWER:

SPANSION LLC,

a Delaware limited liability company, on behalf of itself and the Subsidiary
Grantors (as defined in the Pledge and Security Agreement)

By:  

/s/ Randy W. Furr

Name:   Randy W. Furr Title:   Executive Vice President and Chief Financial
Officer GUARANTORS:

SPANSION INC.,

a Delaware corporation, on behalf of itself and the Subsidiary Grantors (as
defined in the Pledge and Security Agreement)

By:  

/s/ Randy W. Furr

Name:   Randy W. Furr Title:   Executive Vice President and Chief Financial
Officer

SPANSION TECHNOLOGY LLC,

a Delaware limited liability company

By:  

/s/ Randy W. Furr

Name:   Randy W. Furr Title:   Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

 

ACKNOWLEDGED:

 

BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent

By:  

/s/ Ritam Bhalla

Name:   Ritam Bhalla Title:   Vice President



--------------------------------------------------------------------------------

 

LENDERS:

 

                                     

SIGNATURE PAGES FOR THE REQUIRED LENDERS ON FILE WITH THE ADMINISTRATIVE AGENT